Citation Nr: 0014796	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adapted equipment.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from December 1979 to June 
1986.

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO denied entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance or specially adapted equipment.

In February 1999 the RO denied entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person or on account of being 
housebound.

In April 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In January 2000 the RO affirmed the denial of entitlement to 
a certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance or specially 
adapted equipment.

The case has been returned to the Board for further appellate 
review.

In his May 2000 statement to the Board on behalf of the 
veteran, the representative claimed entitlement to a higher 
level of special monthly compensation based on loss of use of 
upper and lower extremities and buttocks.  This claim was 
previously brought to the RO's attention in the April 1999 
remand, and in view of the fact that it has been neither 
procedurally prepared nor certified for appellate review, the 
Board is again referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDING OF FACT

1.  Service-connected multiple sclerosis with bilateral upper 
and lower extremity symptomatology, memory loss, speech 
impairment symptomatology, and impotence is not shown to have 
resulted in the loss of use of a hand or a foot, nor 
blindness in both eyes having only light perception.

2.  Service connected multiple sclerosis with bilateral upper 
and lower extremity symptomatology, memory loss, speech 
impairment symptomatology, and impotence is not shown to have 
resulted in ankylosis of one or both knees or hips, loss or 
permanent loss of use of either hand or foot, or impairment 
of vision of both eyes to the required specified degree.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance or specially adaptive equipment have not been met.  
38 U.S.C.A. § 3901, 3902, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.350, 3.808, 4.3, 4.63, 4.124a, Diagnostic code 
8521 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been granted for multiple sclerosis 
with left lower extremity symptomatology, evaluated as 60 
percent disabling; multiple sclerosis with right lower 
extremity symptomatology, evaluated as 40 percent disabling; 
multiple sclerosis with right upper extremity symptomatology, 
rated as 20 percent disabling; multiple sclerosis with left 
upper extremity symptomatology, rated as 20 percent 
disabling; multiple sclerosis with memory loss, rated as 10 
percent disabling; multiple sclerosis with impotence, rated 
as noncompensable.  The combined schedular evaluation is 100 
percent (Bilateral factor considered).

Entitlement has been established to special monthly 
compensation pursuant to the criteria of 38 U.S.C.A. 
§ 1114(k) (West 1991 and Supp. 1999) and 38 C.F.R. § 3.350(a) 
(1999), on account of loss of use of a creative organ.

VA conducted a special neurological examination of the 
veteran in November 1994.  The examination shows the veteran 
was able to get up and out of his wheelchair and walk a few 
steps.  He had a heavy, wide based gait.  He lost his balance 
unless he touched something to help him regain his balance.  
He was unable to heel and toe walk.  He had a brace on the 
left leg.  Speech was fairly good.  Cerebellum testing 
revealed rapid alternating movements done very poorly.  

Finger to nose was done in a heavy handed fashion and he 
often crashed into his nose or the examiner's finger with 
both hands.  Reflexes were 1+ and symmetrical.  Sensory 
showed diminished sensation throughout.  Motor showed 
weakness in both grips.  The left arm had some weakness 
throughout, more so than the right.  The same could be said 
with respect to the legs.  He had the brace on the left leg 
for foot drop.  Cranial nerves II-XII seemed to be fairly 
good and he had good eye movements.  The examination 
diagnosis was multiple sclerosis with numerous 
manifestations.  Associated with the examination report was a 
computerized tomographic scan of the brain which was normal.

VA neurology clinic outpatient treatment reports show that in 
January 1995 the veteran was seen with complaints of 
increased weakness, muscle spasm, and generally slow decline, 
although no acute changes.  In March 1995 he complained of 
painful paresthesias.  He was pertinently diagnosed with 
multiple sclerosis with increased gait difficulties.  In June 
1995 he was walking with bilateral braces in his shoes to 
stabilize his ankles.  The right upper extremity disclosed 
slow range of motions and was dystaxic.  In October 1995 the 
veteran was managing well with no new deficits.  In March 
1996 he was diagnosed as stable.  

An April 1996 VA progress note shows the veteran had 
decreasing ability to ambulate, despite braces and Canadian 
crutches.  The examiner recorded that he would benefit from 
use of a motorized scooter to allow travel over distances 
which with a wheelchair was difficult for him.  He suffered 
from fatigue in the upper extremities with exertion and heat.

VA conducted an aid and attendance/housebound examination of 
the veteran in January 1999.  He felt weak and unable to take 
care of his needs such as cooking and bathing.  He was 
reported to weigh 217 pounds and stand 5 feet, 10 inches 
tall.  He was fairly developed.  He ambulated with a walker 
and from time to time with crutches.  He demonstrated 
weakness and poor grip.  He was able to button clothing and 
shave.  He ambulated with crutches.  He was noted to have 
limited ability to perform self-care.  He was able to 
ambulate one block without the assistance of another person.  
Braces, canes, and a wheelchair were ambulatory aids.  The 
examination diagnosis was multiple sclerosis.

VA conducted a special neurological examination of the 
veteran in July 1999 to ascertain whether multiple sclerosis 
had resulted in the loss of use of any extremity.  The 
examiner recorded that the veteran had been first seen in 
June 1999.  At that time he had visual acuity of 20/20 
bilaterally.  There was no optic atrophy.  His neurologic 
examination revealed a possible Marcus-Gunn with red 
desaturation on the left with normal visual acuity.  He was 
mildly dysarthric.  His gait was normal.  He had no ataxia of 
limb or gait.

The veteran had non-corticospinal tract pattern of weakness 
in the right arm and right leg that was varied from 4+/5 to 
5/5.  All his reflexes were 2+ and symmetrical.  He had no 
Babinski's.  There was no spasticity.  Ashworth Scale was 
zero.  He had a reduction but not absence of sensation to 
pain, temperature and vibration with Romberg that was not 
present.

During the neurological examination the veteran continued to 
demonstrate normal vision with the possibility of red 
desaturation on the left but no Marcus-Gunn.  Visual evoked 
responses were normal.  He was fully ambulatory, able to feed 
and care for himself during hospitalization.  He was 
evaluated by all therapists and functional independence 
measures revealed a 7 in all categories with the exception of 
adaptive equipment required to assist with toileting and 
bathing.  He persisted in noting neck pain with radicular 
characteristics and variable weakness of the right 
extremities.  He was found to have somatosensory evoked 
response on the right that was delayed but not absent.

Magnetic resonance imagings (MRIs) were reviewed which showed 
one typical lesion consistent with demyelination.  This 
lesion was noted in the left pariventricular area.  There 
were three other lesions, one in the right subcortical area 
and two pariventricular also noted but not classic for 
demyelination.  There was evidence of C4-5, C5-6, and C6-7 
spondylosis with a tight canal.  The examiner record that in 
summary they were dealing with a gentleman who carries the 
diagnosis of multiple sclerosis who has problems with balance 
and fatigue and numbness.  These symptoms interfered with his 
activities of daily living but did not constitute loss of 
limb as he had been observed to be fully ambulatory, 
independent in his basic self-care and survival skills 
activity.

On file is a report of a private special neurological 
examination of the veteran conducted in November 1999.  
Pertinent clinical findings obtained on examination show 
extraocular movements were normal without pathologic 
nystagmus.  There was no focal weakness.  Facial sensation 
was normal.  Mildly dysarthric speech was present.  Strength 
was normal in the upper extremities.  Rapid alternating 
movements were diminished in both hands.  Gait was wide based 
and unsteady.  He was unable to tandem walk.  He was able to 
heel and toe walk with assistance.  Romberg was unsteady.  
The pertinent diagnostic impression was history and MRI of 
the brain compatible with multiple sclerosis.


Criteria

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service-connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902;  38 C.F.R. § 3.808.

Adaptive equipment which is necessary to insure that the 
eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term adaptive equipment includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of a hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and area.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adapted equipment is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is a 
plausible claim has bee presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability, in this 
case, the veteran's claim of loss of use of extremities due 
to his service-connected multiple sclerosis, is sufficient to 
establish a well grounded claim seeking increased 
compensation benefits.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The veteran's assertions concerning the severity of his 
service-connected multiple sclerosis (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance or specially adapted equipment is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the April 
1999 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991);  
White v. Derwinski, 1 Vet. App. 519 (1991).  


In this regard the Board notes that the veteran was given the 
opportunity to submit additional evidence pertinent to his 
appeal.  He did submit additional evidence in support 
thereof.  Also, he was afforded the benefit of additional 
comprehensive VA examinations.  

The Board is unaware of any additional pertinent evidence 
that has not already been requested and/or obtained.  No 
further development on behalf of the veteran is required 
pursuant to his well grounded claim.

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance or specially 
adapted equipment requires that the veteran's service-
connected multiple sclerosis result in the loss of use of any 
extremity or blindness in both eyes having only light 
perception, or ankylosis of one or both knees or hips, loss 
or permanent loss of use of either hand or foot, or 
impairment of vision to the required specified degree.

As the Board reported earlier, comprehensive examinations, 
both VA and private, have shown that the veteran has 20/20 
vision bilaterally, is fully ambulatory, does not have 
ankylosis of one or both knees or hips, and has not lost the 
use of any limb due to his service-connected multiple 
sclerosis.  The veteran does not meet the governing criteria 
for a certificate of eligibility for financial assistance in 
the purchase of an automobile or other conveyance or 
specially adapted equipment.  There exists no basis upon 
which to predicate a grant of the benefit sought on appeal 
with application of the pertinent governing criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adapted equipment.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

